DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a first on the merit of the instant application.
Claims 1-18 are pending in this action.

Information Disclosure Statement

The references listed in the information disclosure statement (IDS) submitted on 08/26/2020 have been considered by examiner, except those which have been crossed-out for lack of complete documentation, i.e., lacking month and year.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 7,  9, 12, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Lee) (US 2017/0303259 A1) in view of Thakolsri et al. (Thaklosri) (US 2020/0145833 A1).
As per claim 7: Lee discloses a network management method, comprising:
obtaining, by a network slice management and orchestration module (NSMAO) (see par. 0177), a configuration parameter, wherein the configuration parameter comprises a correspondence, and wherein the correspondence includes at least one of a correspondence between single network slice selection assistance information (S-NSSAI) (see abstract; par. 0069, 0185) and a network slice instance identifier (NSI ID) (see par. 0012, 0209),  or a correspondence between the S-NSSAI and a network slice subnet instance identifier (NSSI ID) (see par. 0021, 0249); and
sending, by the NSMAO, the configuration parameter to a network slice selection
Slice Subnet Instance Identifier), A similar approach that the NSMF configures the NF or the NRF may again apply in this case (see par. 0202). Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, with that of Thakolsri so as to provide an --- interface between NSSMF directly to an NF in the CNSI to configure the NF with the CNSSI-ID (Core Network Slice Subnet Instance Identifier) (see par. 0202).
As per claim 13: the features of claim 13 are similar to the features of claim 7, except claim 13 is directed to a network system required to carry out the process of claim 7. From the fact that the process is disclosed by the prior art of record, a system that carries out the process is considered as an obvious within the prior art of record. Therefore, claim 13 has been rejected on the same ground and motivation as claim 7.
As per claim 9: Lee teaches about a method according to claim 7, wherein the configuration parameter further comprises assistance information, wherein the assistance information corresponds to the correspondence, and wherein the assistance information instructs the NSSF to select the correspondence (see par. 0020, 0051, 0068, 0084).
As per claim 12: Lee teaches about at least one of a method according to claim 7, wherein the NSMAO (see par. 0159) includes at least one of a network manager (NM) (see par. 0067, 0086, 0177), a domain manager (DM) (see par. 0003, 0089), an element manager (EM) (see par. 0067, 0218), a network slice management function (NSMF) (see par. 0085-0086), a network slice subnet management function (NSSMF) (see par. 0177, 0180), a communications service management function (CSMF) (see par. 0177, 0084), a network function virtualization orchestration (NFVO), or a virtualized network function manager (VNFM) (see par. 004, 0019, 0026, 0054, 0089).
As per claim 1: the features of claim 1 are similar to the features of claim 7, except --- at least one of a network slice instance (NSI) or a network slice subnet instance (NSSI) for S-NSSAI provided by user equipment, which is taught by Lee (see par. 0007, 0022, 0260, 0272). Note also the feature --- a network slice subnet instance (NSSI), is provided by Thakolsri. Motivation is same as provided in the rejection of claim 7 above.
As per claim 3: the features of claim 3 are similar to the features of claim 9. Hence, claim 3 has been rejected on the same ground and motivation as claim 9.
As per claim 6: the features of claim 6 are similar to the features of claim 12. Hence, claim 6 has been rejected on the same ground and motivation as claim 12.
As per claim 15: the features of claim 15 are similar to the features of claim 9. Hence, claim 15 has been rejected on the same ground and motivation as claim 9.
As per claim 18: the features of claim 18 are similar to the features of claim 12. Hence, claim 18 has been rejected on the same ground and motivation as claim 12.


Allowable Subject Matter

Claims 2, 4-5, 8, 10-11, 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873.  The examiner can normally be reached on M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        4/29/2021